Per Curiam:
Appellant Jermaine Green ("Green") appeals the judgment of the Circuit Court of Clay County denying after an evidentiary hearing his Rule 24.035 amended motion for post-conviction relief ("Motion"). Green sought to vacate his sentences for first-degree robbery, first-degree assault, and two counts of armed criminal action. As relevant to his appeal, Green argued in his Motion that he received ineffective assistance from plea counsel (Points One and Two), the State committed prosecutorial misconduct (Points Three, Four, and Five), and his right to proportionate sentencing was violated (Point Six). We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).